--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.31
EMPLOYMENT AGREEMENT


This AGREEMENT (the “Agreement”), dated and effective as of February 1, 2010
(the Effective Date”), is made between ACCESS Pharmaceuticals, Inc. a Delaware
corporation located at 2600 Stemmons Freeway, Suite 176, Dallas, Texas
75207-2107, (“Access” or the "Company"), and David P. Nowotnik, Ph.D., an
individual (the "Executive").


W I T N E S S E T H:


WHEREAS, the Company desires that Executive continue to serve as the Company's
Senior Vice President, Research and Development; and


WHEREAS, in order to induce Executive to agree to continue to serve in such
capacity, the Company hereby offers Executive certain compensation and benefits
of employment, as described herein.


WHEREAS, Executive is willing to serve in this position on the terms and
conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the Company and Executive hereby agree as follows:


1.   Employment


The Company hereby agrees to employ Executive and Executive hereby agrees to be
employed upon the terms and conditions hereinafter set forth.  During the term
of this Agreement, Executive shall serve as the Senior Vice President of
Research and Development of the Company. Executive shall be responsible to the
Chief Executive Officer (CEO) of the Company, rendering the services and
performing the duties prescribed by the CEO of the Company consistent with
Executive's position and title, and such other reasonable duties as the Board of
Directors of the Company (together with any applicable sub-committee or
sub-committees thereof, the "Board") may request.


The Executive agrees, while employed hereunder, to perform his duties faithfully
and to the best of his ability.  The Executive shall be employed at the
Company's offices in Dallas, Texas, and his principal duties shall be performed
primarily in Dallas, Texas, except for business trips reasonable in number and
duration.


2.   Term


The employment of the Executive hereunder shall begin on the date hereof and
shall continue in full force and effect for a period of one (1) year, and
thereafter shall be automatically renewed for successive one-year periods unless
the Company gives the Executive written notice of termination within six (6)
months prior to the end of any such period or until the occurrence of a
Termination Date, as defined in Section 5 (the "Term"). If the Company provides
written notice of termination as described above, then the last day of the Term
will be considered the Termination Date by General Discharge (as defined in
Section 5.1.6), and the Executive will be entitled to all benefits attributable
to General Discharge as defined in Section 5.2.


3.   Compensation


3.1.   As compensation for the Executive's services during the Term, the Company
shall pay the Executive an annual base salary at the rate of $290,000, payable
monthly on the last day of each month during the Term.  Prior to the end of each
calendar year during the Term, the Compensation Committee of the Company shall
undertake an evaluation of the services of the Executive during the calendar
year then ended in accordance with the Company's compensation program then in
effect (the "Program"). The Company shall consider the performance of the
Executive, his contribution to the success of the Company and entities under
common control with the Company (collectively, "Affiliates"), and other factors
as the Compensation Committee considers relevant in their sole discretion and
shall fix an annual base salary to be paid to the Executive during the ensuing
calendar year.


3.2   Notwithstanding the foregoing, the Company may change the Program from
time to time or institute a successor to the Program, but the Executive's annual
base salary shall in no event be less than his annual base salary in effect on
the date of change, adjusted regularly to reflect increases in the cost of
living and comparable compensation for like positions.


3.3.   The executive shall participate in the Company incentive compensation
programs in accordance with the following subparagraphs (i) and (ii):


(i)  Incentive Plan - The executive shall be covered by the cash bonus plan
currently maintained by the Company and shall be afforded the opportunity
thereunder to receive a target award of up to 30% of annual base salary payable
in cash as well as an allocation of options to purchase shares of Access’ Common
Stock or restricted shares of Common Stock, as applicable, at the sole
discretion of the Compensation Committee which shall make its evaluation prior
to the end of each calendar year during the Term of this Agreement.  Such cash
and equity bonus awards shall be made by the Compensation Committee based upon
among other factors the achievement of reasonable performance goals; provided
that the Company may from time to time change the Program or institute a
successor to the Program, so long as the Executive continues to be eligible to
receive bonus awards of the percentage of annual base salary in amounts at least
equal to those specified as in effect on the date hereof.


(ii)   Stock Option Plan - Executive shall be entitled to participate in the
Company's stock option plan as noted above.  In accordance with this plan the
Board or the Compensation Committee, as applicable, may from time to time, but
without any obligation to do so, grant additional stock options to the executive
upon such terms and conditions as the Board shall determine in its sole
discretion.  If the Company no longer has a class of stock publicly-traded by
reason of a Change in Control of the Company, as defined in Section 5.3, the
Company's obligation under this Section 3.3 will be satisfied through options
granted by the issuer with public stock then in control of the Company.  On the
Effective Date and subject to availability under the Company’s existing stock
option plan and approval by the Compensation Committee, Executive shall receive
options to purchase 200,000 shares of the Company’s Common Stock at an exercise
price equal to $___ per share (the closing price of shares of Common Stock on
the OTC BB on the Effective Date); one third (33.3%) of which options shall vest
on the one-year anniversary of the Effective Date and the remaining two thirds
(66.7%) of which shall vest ratably on the second, and third anniversary of the
Effective Date.


3.4   If the Executive is prevented by disability, for a period of six
consecutive months, from continuing fully to perform his obligations hereunder,
the Employee shall perform his obligations hereunder to the
extent he is able and after six months the Company may reduce his annual base
salary to reflect the extent of the disability; provided that in no event may
such rate, when added to payments received by him under any disability or
qualified retirement or pension plan to which the Company or an Affiliate
contributes or has contributed, be less than $100,000.  If there should be a
dispute about the Executive's disability, disability shall be determined by the
Board of Directors of the Company based upon a report from a physician,
reasonably acceptable to the Executive and the Company, who shall have examined
the Executive.  If the Executive claims disability, the Executive agrees to
submit to a physical examination at any reasonable time or times by a qualified
physician designated by the CEO of the Company and reasonably acceptable to the
Executive.  Notwithstanding any provision in this Section, the Company shall not
be obligated to make any payments to Executive on account of disability after
the termination or expiration of this Agreement.


4.   Executive Benefits


The Executive shall be entitled to participate in all "employee pension benefit
plans," all "employee welfare benefit plans" (each as defined in the Employee
Retirement Income Security Act of 1974) and all pay practices and other
compensation arrangements maintained by the Company, on a basis at least as
advantageous to the Executive as the basis on which other executive employees of
the Company are eligible to participate. Executive shall, during the term of his
employment hereunder, continue to be provided with such benefits at a level at
least equivalent to the initial benefits provided or to be provided hereunder.
Without limiting the generality of the foregoing, the Executive shall be
entitled to the following employee benefits (collectively, with the benefits
contemplated by this Section 4, the "Benefits"):


4.1   The Executive and the Executive's dependents shall be covered by medical
insurance, with only such contribution by the Executive toward the cost of such
insurance as may be required from time to time from other executive officers of
the Company.


4.2   Life Insurance. Executive shall be entitled to group term life insurance
coverage of $25,000, all premiums being paid by the Company.


4.3 Long-Term Disability Insurance.  The Company shall maintain in effect
long-term disability insurance providing Executive in the event of his
disability (as defined in Section 3 hereof) with compensation annually equal to
at least $60,000.


4.4   The Executive shall be entitled to legal holidays and to annual paid
vacation aggregating at least four (4) weeks during any calendar year.


4.5   The Company shall reimburse the Executive from time to time for the
reasonable expenses incurred by the Executive in connection with the performance
of his obligations hereunder.


4.6   During such times as the Company is eligible and financially qualified to
obtain the same, the Company shall maintain directors’ and officers’ liability
insurance applicable to the Executive in amountsestablished by the Board of
Directors.


Notwithstanding the foregoing, the Company may from time to time change or
substitute a plan or program under which one or more of the Benefits are
provided to the Executive, provided that the Company first obtains the written
consent of the Executive, which the Executive agrees not unreasonably to
withhold, taking into account his personal situation.


5.   Termination Date; Consequences for Compensation and Benefits


5.1.   Definition of Termination Date.  The first to occur of the following
events shall be the Termination Date:


5.1.1  The date on which the Executive becomes entitled to receive long-term
disability payments by reason of total and permanent disability;


5.1.2. The Executive's death;


5.1.3. Voluntary resignation after one of the following events shall have
occurred, which event shall be specified to the Company by the Executive at the
time of resignation:  material reduction in the responsibility of the Executive
or a material breach by the Company of any material provision of this Agreement,
which material breach continues for 30 days following notice by the Executive to
the Company setting forth the nature of the material breach ("Resignation with
Reason");


5.1.4.  Voluntary resignation not accompanied by a notice of reason described in
Section 5.1.3 ("General Resignation");


5.1.5   Discharge of the Executive by the Company after one of the following
events shall have occurred, which event shall be specified in writing to the
Executive by the Company at the time of discharge:


(i) a felonious act committed by Executive during his employment hereunder, (ii)
any act or omission on the part of Executive not requested or approved by the
Company constituting willful malfeasance or gross negligence in the performance
of his duties hereunder,  (iii) conviction of the Executive or the entry of a
plea of guilty or nolo contendere by the Executive to any crime involving moral
turpitude, (iv) any material breach of any material term of this Agreement by
the Executive which is not cured within 30 days after written notice from the
CEO of the Company to the Employee setting forth the nature of the breach
("Discharge for Cause");


For purposes of this subparagraph (5.1.5), no act or failure to act on the
Executive's part shall be considered "willful" unless done or omitted to be done
by Executive not in good faith and without reasonable belief by Executive that
Executive's action or omission was in the best interest of the Company.
Notwithstanding the foregoing, Executive shall not be deemed to have been
discharged for Cause unless and until there shall have been delivered to
Executive a copy of a Notice of Termination (as defined below) from the CEO of
the Company stating that in his good faith opinion Executive was guilty of
conduct set forth in clauses (i), (ii), (iii) or (iv) above of this subparagraph
(5.1.5) and specifying the particulars thereof in detail.


5.1.6 Discharge of the Executive by the Company not accompanied by a notice of
cause described in Section 5.1.5 ("General Discharge").


For purposes of this Agreement "Notice of Termination" shall mean a notice which
indicates the specific termination provision in this Agreement relied upon and
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive's employment under the provision so
indicated.  Each Notice of Termination shall be delivered at least thirty (30)
days prior to the effective date of termination.


5.2   Consequences for Compensation and Benefits


 (a)  If the Termination Date occurs by reason of disability, death, General
Resignation or Discharge for Cause, the Company shall pay compensation to the
Executive through the Termination Date and shall pay to the Executive all
Benefits accrued through the Termination Date, payable in accordance with the
respective terms of the plans, practices and arrangements under which the
Benefits were accrued.


(b) If the Termination Date occurs by reason of General Discharge or Resignation
with Reason, (i) all stock options held by the Executive shall become
immediately exercisable and shall remain exercisable for the greater of (i)
thirty (30) days after the Termination Date or (ii) the amount of time available
under the Company’, (ii) the Company shall continue the health coverage
contemplated by Section 4.1 for a period of 12 months thereafter, and (iii) the
Executive shall be entitled to receive, within 60 days after the Termination
Date, the amount set forth in Section 5.2.1.


5.2.1 The Executive's annual base salary at the Termination Date, multiplied by
one and a half (1.5) (i.e., 1.5 times base salary).


5.3  Change in Control.  In the event of the occurrence of a Change in Control
(as defined below), this Agreement may be terminated by Executive upon the
occurrence thereafter of one or more of the following events:


1) Termination by Executive of his employment with the Company may be made
within (1) year after a Change in Control and upon the occurrence of any of the
following events:


(a.)  A significant adverse change in the nature or scope of the Executive's
authorities, powers, functions, responsibilities or duties as a result of the
Change in Control, a reduction in the aggregate of Executive's existing Base
Salary and existing Incentive Compensation received from the Company, or
termination of Executive's rights to any existing Executive Benefit to which he
was entitled immediately prior to the Change in Control or a reduction in scope
or value thereof without the prior written consent of Executive; or


(b.)  The merger, consolidation or reorganization of the Company or transfer of
all or a significant portion of its business and/or assets (by liquidation,
merger, consolidation, reorganization or otherwise) unless the successor or
successors to which all or a significant portion of its business and/or assets
have been transferred (directly or by operation of law) shall have assumed all
duties and obligations of the Company under this Agreement pursuant to Section
11.5 hereof.


2)   Subsequent to a Change in Control of the Company, the failure by the
Company to obtain the assumption of the obligation to perform this Agreement by
any successor as contemplated in Section 11.5 hereof or otherwise; or


3)   Subsequent to a Change in Control of the Company, any purported termination
of Executive's employment which is not effected pursuant to a Notice of
Termination satisfying the requirement of Section 5.1.5 hereof.


5.3.1  A “Change in Control” of the Company as used in this Agreement shall be
deemed to have occurred upon the first to occur of the date when (a)  a person
or group "beneficially owns" (as defined in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) in the aggregate 50% or more of the outstanding
shares of capital stock entitled to vote generally in the election of the
Directors of the Company or (b) there occurs a sale of all or substantially all
of the business and/or assets of the Company.


5.3.2   If a Change in Control of the Company shall have occurred within six (6)
months prior to the Termination Date or the Executive terminates this Agreement
under Section 5.3 the Executive will be entitled to receive, within 60 days
after the Termination Date, the Executive's annual base salary at the


Termination Date multiplied by one and one-half (1.5) (i.e., one and one-half
times base salary), all stock options held by the Executive shall become
immediately exercisable and shall remain exercisable for 30 days after the
Termination Date.  The Company shall continue the health coverage contemplated
by Section 4.1 for a period of one (1) years thereafter.


5.4  Liquidated Damages: No Duty to Mitigate Damages.  The amounts payable
pursuant to Sections 5.2 and 5.3 shall be deemed liquidated damages for the
early termination of this Agreement and shall be paid to the Executive
regardless of any income the Executive may receive from any other employer, and
the Executive shall have no duty of any kind to seek employment from any other
employer during the balance of the Term.


6.   Indemnification


To the fullest extent permitted by law, the Company shall indemnify the
Executive and hold him harmless from and against all loss, cost, liability and
expense (including reasonable attorney's fees) arising from the Executive's
service to the Company or any Affiliate, whether as officer, director, employee,
fiduciary of any employee benefit plan or otherwise.


7.   Agreement Not to Compete


The Executive shall devote all of his working time and his best efforts to the
performance of his duties herein for the Company, its Subsidiaries and
Affiliates. Notwithstanding the foregoing, nothing contained herein shall
preclude the Executive from (a) serving on the boards of directors of other
companies or organizations with the approval of the Board of Directors (not to
be unreasonably withheld) or serving on the boards of directors of
not-for-profit companies or organizations without the approval of the Board of
Directors, (b) investing in and managing passive investments, or (c) pursuing
his personal, financial and legal affairs provided that such activity does not
materially interfere with the performance of the Executive's obligations
hereunder.


8.   Agreement Not to Solicit


For one year following any Termination Date, regardless of the reason, the
Executive shall not solicit any employee of the Company or an Affiliate to leave
such employment and to provide services to the Executive or any business entity
by which the Executive is employed or in which the Executive has a material
financial interest.  Soliciting a former employee of the Company and its
Affiliates to provide such services shall not be a violation of this Agreement.


9.   Confidential Information


Unless the Executive shall first secure consent of the Company, the Executive
shall not disclose or use, either during or after the Term for a period of five
(5) years, any secret or confidential information of the Company or any
Affiliate, whether or not developed by the Executive, except as required by his
duties to the Company or the Affiliate.


Executive will sign a Confidential Disclosure and Limited Use Agreement, which
shall control over this Agreement if any conflict exists between it and this
Agreement.


10.   Arbitration


Any dispute or differences concerning any provision of this Agreement which
cannot be settled by mutual accord between the parties shall be settled by
arbitration in Dallas, Texas in accordance with the rules then in effect of the
American Arbitration Association, except as otherwise provided herein.  The
dispute or differences shall be referred to a single arbitrator, if the parties
agree upon one, or otherwise to three arbitrators, one to be appointed by each
party and a third arbitrator to be appointed by the first named arbitrators; and
if either party shall refuse or neglect to appoint an arbitrator within 30 days
after the other party shall have appointed an arbitrator and shall have served a
written notice upon the first mentioned party requiring such party to make such
appointment, then the arbitrator first appointed shall, at the request of the
party appointing him, proceed to hear and determine the matters in difference as
if he were a single arbitrator appointed by both parties for the purpose, and
the award or determination which shall be made by the arbitrator shall be final
and binding upon the parties hereto.


The arbitrator or arbitrators shall each have not less than five-(5) year's
experience in dealing with the subject matter of the dispute or differences to
be arbitrated. Any award maybe enforced in any court of competent
jurisdiction.  The expenses of any such arbitration shall be paid by the
non-prevailing party, as determined by the final order of the arbitrators.


The prevailing party in any dispute agrees to pay all reasonable legal fees and
expenses of the non-prevailing party in connection with any dispute under this
Agreement.


11.   Miscellaneous


11.1   Notices


All notices in connection with this Agreement shall be in writing and sent by
postage prepaid first class mail, courier, or telefax, and if relating to
default or termination, by certified mail, return receipt requested, addressed
to each party at the address indicated below:


If to the Company:
Access Pharmaceuticals Inc.
2600 Stemmons Frwy.
Suite 176
Dallas, TX 75207
Attn: Chief Financial Officer


Copy To:
John J. Concannon III, Esq.,
Bingham Dana LLP
150 Federal Street
Boston, MA 02110


If to the Executive:
David P. Nowotnik, Ph.D.




Or to such other address as the addressee shall last have designated by notice
to the communicating party.  The date of giving of any notice shall be the date
of actual receipt.


11.2   Governing Law


This Agreement shall be deemed a contract made and performed in the State of
Texas, and shall be governed by the internal and substantive laws of the State
of New York.


11.3   Severability


Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or in the
interpretation in any other jurisdiction; however, such provision shall be
deemed amended to conform to applicable laws and to accomplish the intentions of
the parties.


11.4   Entire Agreement; Amendment


This Agreement constitutes the entire agreement of the parties and may be
altered or amended or any provision hereof waived only by an agreement in
writing signed by the party against whom enforcement of any alteration,
amendment, or waiver is sought.  This Agreement supersedes that certain offer
letter, dated October 23, 1998, made by the Company in favor of Executive, as
amended, as well as any and all prior agreements or understanding between the
Company and Executive. No waiver by a party of any breach of this Agreement
shall be considered as a waiver of any subsequent breach.


11.5   Successors and Assigns


11.5.1   The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken
place.  Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle Executive to compensation from the Company in the same amount and
on the same terms as Executive would be entitled hereunder if Executive
terminated his employment for Change of Control.  As used in this Section
11.5.1, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which executes and delivers
the Agreement provided for in this Section 11.5.1 or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law.


11.5.2   This Agreement is intended to bind and inure to the benefit of and be
enforceable by Executive and the Company, and their respective successors and
assigns, except that Executive may not assign any of his rights or delegate any
of his duties without the prior written consent of the Company.


11.6   Assignability


Neither this Agreement nor any benefits payable to the Executive hereunder shall
be assigned, pledged, anticipated, or otherwise alienated by the Executive, or
subject to attachment or other legal process by any creditor of the Executive,
and notwithstanding any attempted assignment, pledge, anticipation, alienation,
attachment, or other legal process, any benefit payable to the Executive
hereunder shall be paid only to the Executive or his estate.


IN WITNESSES WHEREOF, the Company and its officers hereunto duly authorized, and
the Employee have signed and sealed this Agreement as of the date first written
above.


ACCESS PHARMACEUTICALS, INC.


By:    /s/ Jeffrey B. Davis
Name:  Jeffrey B. Davis
Title:  President & CEO




EXECUTIVE:


/s/ David P. Nowotnik
David Nowotnik




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------